IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                       No. 06-51296                             September 18, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
MARC V, by next friend Dr Eugene V

                                                  Plaintiff - Appellant

MU-HSIAN V

                                                  Intervenor Plaintiff - Appellant
v.

NORTH EAST INDEPENDENT SCHOOL DISTRICT

                                                  Defendant-Appellee



                    Appeal from the United States District Court
                   for the Western District of Texas, San Antonio
                              USDC No. 5:05-CV-619


Before REAVLEY, BARKSDALE and PRADO, Circuit Judges.
PER CURIAM:*
       Judge Rodriguez carefully considered the claims made by the plaintiffs
and essentially for the reasons he gave in his opinion and order, the judgment
is affirmed.
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.